COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-05-286-CV
THOMAS
HARRIS AND                                                       APPELLANTS
ALL OTHER OCCUPANTS                                                              
 
                                                   V.
 
KATHY
GRIFFITH                                                                   APPELLEE
                                               ----------
              FROM THE COUNTY
COURT AT LAW OF WISE COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




On November 17, 2005, we notified Appellants that their brief had not
been filed as required by TEX. R. APP. P.
38.6(a)  and stated that the appeal was
subject to dismissal unless Appellants or any party desiring to continue the
appeal filed a motion reasonably explaining the failure to file a brief and the
need for an extension.  Thereafter, we
granted three extensions in response to motions for extension filed by Vicki
King, pro se.  On February 28, 2006, we
ordered that Appellants= brief was
due on April 14, 2006, and stated that no further extensions would be
granted.  We have not received Appellants= brief.
Because Appellants have not filed a brief, we dismiss the appeal for
want of prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
 
 
PER CURIAM               
 
 
PANEL D: GARDNER, WALKER, and MCCOY, JJ.      
 
DELIVERED: May 11, 2006
 




[1]See Tex. R. App. P. 47.4.